Tom, J.P. (dissenting).
Because the detention of a motorist for *45the purpose of inspecting documentation involves a level III encroachment on individual freedom under People v De Bour (40 NY2d 210, 223 [1976]) and it is undisputed that the police lacked any reason to suspect criminality, I respectfully dissent and would affirm the suppression order.
There is no dispute concerning the material facts. Defendant’s vehicle was standing at a fire hydrant on the south side of 142nd Street, a one-way street for eastbound traffic. The engine was running and defendant was seated behind the steering wheel as the arresting officers approached in a marked police van. After positioning the van “directly in front of” defendant’s car, a uniformed officer immediately approached “the driver’s side of the vehicle and asked the defendant for his license.”
The majority appears to reason that because the police did not physically stop defendant’s car, it is unnecessary to justify the restraint imposed upon his freedom of movement. The operative concept, however, is not whether the vehicle was subjected to a traffic stop but whether defendant was detained.
As the United States Supreme Court warned in Terry v Ohio (392 US 1, 17 [1968]):
“The danger in the logic which proceeds upon distinctions between a ‘stop’ and an ‘arrest,’ or ‘seizure’” of the person, and between a ‘frisk’ and a ‘search’ is twofold. It seeks to isolate from constitutional scrutiny the initial stages of the contact between the policeman and the citizen. And by suggesting a rigid all-or-nothing model of justification and regulation under the Amendment, it obscures the utility of limitations upon the scope, as well as the initiation, of police action as a means of constitutional regulation.”
In this case, this Court’s attention is squarely directed to the scope and initiation of police action towards defendant and the intrusion upon his right to be “ ‘free from all restraint or interference of others, unless by clear and unquestionable authority of law’ ” (Terry v Ohio, 392 US at 9, quoting Union Pacific R. Co. v Botsford, 141 US 250, 251 [1891]).
In New York, People v Ingle (36 NY2d 413, 418 [1975]) established that a driver whose vehicle is “ ‘restrained’ by a police officer while a document or equipment check is conducted” is subjected to a seizure within the meaning of Terry v Ohio (392 US at 16) and, when the seizure is without justification, any derivative evidence obtained is required to be suppressed *46(Ingle, 36 NY2d at 418-419). Although Vehicle and Traffic Law § 401 (4) requires a driver to produce his license upon request by a police officer, the officer must have a sufficient basis to demand its production; interference with the free movement of a vehicle is not permitted “unless the police officer reasonably suspects a violation of the Vehicle and Traffic Law” (Ingle at 419). Under De Bour’s four-tiered analysis, reasonable suspicion that an infraction is being committed by a particular person is the predicate for a “forcible stop and detention” (De Bour, 40 NY2d at 223), a level III, not a level I, intrusion upon the “individual’s liberty of movement” and the “right to be free from aggressive governmental interference” (id. at 216; see People v May, 81 NY2d 725, 727 [1992] [“the stop was proper only if the officers had a reasonable suspicion of criminal activity”]).
It is conceded that defendant was in full compliance with New York City parking regulations1 by positioning his vehicle at a fire hydrant with the engine running, while he remained at the wheel. It is also uncontested that the arresting officers parked their van “directly in front of’ defendant’s car, blocking its movement, and that the officers immediately approached defendant and demanded his driver’s license. Pursuant to Vehicle and Traffic Law § 401 (4), defendant was legally compelled to comply.
While the majority suggests that the arresting officer’s intent was to tell defendant to move his car and that positioning the police van so as to prevent movement of defendant’s vehicle was merely inadvertent, the testimony indicates otherwise. The court asked the officer about his approach.
“the court: What was your reason for approaching the vehicle?
*47“the witness: Because the defendant was blocking the fire hydrant.
“the court: Did you ask him to move?
“the witness: No.”
Asked on cross-examination about the positioning of the police van the officer was driving, the following colloquy ensued:
“Q. And you parked his car in front of your car [sic] so it could no longer move; is that fair to say?
“A. Yes. I made a U-turn and then came around directly in front of the defendant.
“the court: You blocked him?
“the witness: Yes.”
The test of whether an encounter with police has progressed beyond a mere request for information to a seizure was set forth in United States v Mendenhall (446 US 544, 554 [1980]), which states that “a person has been ‘seized’ within the meaning of the Fourth Amendment only if, in view of all of the circumstances surrounding the incident, a reasonable person would have believed that he was not free to leave.” The test is same in New York. As the Court of Appeals stated in People v Cantor (36 NY2d 106, 111 [1975]), “Whenever an individual is physically or constructively detained by virtue of a significant interruption of his liberty of movement as a result of police action, that individual has been seized within the meaning of the Fourth Amendment [Terry v Ohio, 392 US at 19]. This is true whether a person submits to the authority of the badge or whether he succumbs to force.”
The Court stated, “The minimum requirement for a lawful detentive stop is a founded suspicion that criminal activity is afoot” (Cantor, 36 NY2d at 114). This is a level II encounter within the four-tiered De Bour analysis, involving “a somewhat greater intrusion [than a request for information] in that a policeman is entitled to interfere with a citizen to the extent necessary to gain explanatory information, but short of a forcible seizure” (People v De Bour, 40 NY2d at 223).2
*48As the United States Supreme Court explained in Florida v Royer (460 US 491, 498 [1983]):
“Prior to Terry v. Ohio, supra, any restraint on the person amounting to a seizure for the purposes of the Fourth Amendment was invalid unless justified by probable cause. Dunaway v. New York, [442 US 200, 207-209 (1979)]. Terry created a limited exception to this general rule: certain seizures are justifiable under the Fourth Amendment if there is articulable suspicion that a person has committed or is about to commit a crime.”
Whether defendant was seized within the contemplation of Terry v Ohio depends on whether a reasonable person in his circumstances would have believed he was free to leave (Mendenhall, 446 US at 554). An individual who is approached by police without the minimal “founded suspicion that criminal activity is afoot” (Cantor, 36 NY2d at 114) “may not be detained even momentarily without reasonable, objective grounds for doing so” (Royer at 498 [emphasis added]).
In the matter at bar, defendant’s departure was rendered impossible by police action. Although the officers did not physically stop defendant’s vehicle, which was already stationary at a fire hydrant, they immediately prevented its free movement by placing their van directly in front of defendant’s par, concededly blocking it and thereby effecting a Terry stop (see People v Sobotker, 43 NY2d 559 [1978]; People v Morrison, 161 AD2d 608 [1990]; People v Brown, 112 AD2d 945, 946 [1985]). In addition, one officer approached the driver’s side of the vehicle and directed defendant to produce his driver’s license,3 a demand to which defendant was legally obligated to submit. By taking up a position on the driver’s side, in the roadway, the police officer *49further prohibited the movement of defendant’s vehicle. Thus, by the methods employed in their encounter with defendant, the police were clearly “indicating that compliance with the officer’s request might be compelled” (Mendenhall, 446 US at 554) so as to effect the seizure of his person. Suppression of the evidence recovered is required because defendant was prevented from leaving the scene and constrained to respond to questioning without the prerequisite showing of reasonable suspicion that he was engaged in conduct involving criminality (People v Ingle, 36 NY2d at 418-419).
People v Ocasio (85 NY2d 982 [1995]), relied upon by the majority, is readily distinguishable. In Ocasio, the “[defendant's progress was halted by a stoplight, not the police” (id. at 984; see also People v Valentin, 174 AD2d 353 [1991], lv denied 79 NY2d 833 [1991]). The Court stated, “Determination whether a seizure occurred here—where the car was neither parked nor moving—requires the fact finder to apply a settled standard: whether a reasonable person would have believed, under the circumstances, that the officer’s conduct was a significant limitation on his or her freedom” (Ocasio, 85 NY2d at 984). The Court was careful to note that the police asked only for identification and that “[n]o sirens or lights were used to interfere with defendant’s transit . . . and defendant was at no time prevented from departing” (id.). By contrast, defendant herein was prevented from leaving the scene physically (because egress was blocked) and legally (because he was compelled to exhibit a driver’s license to the police officers). These circumstances constitute a detention because defendant could not reasonably “ ‘disregard the police and go about his business’ ” (Florida v Bostick, 501 US 429, 434 [1991], quoting California v Hodari D., 499 US 621, 628 [1991]).
People v Gonzalez (115 AD2d 73 [1986], affd 68 NY2d 950 [1986]) is similarly distinguishable on its facts. There, police officers, in accordance with the traffic regulation, merely asked the driver to move her vehicle away from the hydrant. Only after she responded that she did not have a driver’s license and that the car was not hers did the officers block her path with their patrol car (id. at 75).
Gonzalez is further distinguishable on its analysis. At issue was the legal predicate for a search conducted in connection with a presumably valid traffic stop (see e.g. People v Turriago, 219 AD2d 383, 387 [1996], mod 90 NY2d 77 [1997]). The propriety of the detention of the defendant’s vehicle was not *50before the Court because the defendant had conceded the point. As the opinion states, “the vehicle was stopped or standing at a fire hydrant, concededly a traffic infraction” (Gonzalez, 115 AD2d at 82 [emphasis added]). From that perspective, this Court’s statement that the police officers were justified in approaching the subject vehicle “to request information” (id.) is altogether correct insofar as it concerns the officers’ initial approach to request that the driver move her car away from the hydrant.4 We concluded, “While the circumstances justified the initial stop and the inquiry, there was nothing to render permissible any greater level of intrusion” (id.). Therefore, we upheld the suppression of contraband found as the result of the search of a bag found in the vehicle (id. at 83-84), and the Court of Appeals affirmed, noting that there was neither “consent to nor an adequate constitutional predicate for the seizure and search of the bag” (Gonzalez, 68 NY2d at 951).
A case more to the point is People v Harrison (57 NY2d 470 [1982]), in which the police approached a parked car and prevented the occupants from leaving. The Court stated, “Confining the occupants to the car, even temporarily, is at least equivalent to a stop” (id. at 476). Thus, reasonable suspicion was required to justify the limited seizure (id.).
Also pertinent is People v May (81 NY2d 725 [1992], supra), in which the defendant’s vehicle, initially parked at the curb, slowly pulled away after police parked behind it. The Court noted that the police officers had observed the defendant “in a car parked on a desolate street, a fact which provided them with no information regarding criminal activity” and that the defendant’s action in pulling away “could not serve to create a reasonable suspicion of criminality” (id. at 728). The Court emphasized that the police “may . . . make a common-law inquiry of those in a vehicle based upon a founded suspicion” but “may not forcibly detain civilians in order to question them . . . without a reasonable suspicion of criminal activity and once defendant indicated, by pulling away from the curb, that he did not wish to speak with the officers, they should not have forced him to stop without legal grounds to do so” (id.; see also People v Spencer, 84 NY2d 749, 752 [1995], cert denied 516 US 905 [1995]).
The circumstances of defendant’s encounter with police do not support the majority’s position that the arresting officer *51merely made a request for information. This Court has recognized that for a police confrontation with a civilian to be considered a “minimal intrusion of approaching to request information” (De Bour, 40 NY2d at 223), the civilian must retain the right to refuse to cooperate and simply walk away (see People v Flynn, 15 AD3d 177 [2005]; People v Mitchell, 185 AD2d 163, 165 [1992], appeal dismissed 81 NY2d 819 [1993]; People v Castro, 129 AD2d 406, 410 [1987] [Rosenberger, J., dissenting on other grounds], affd 70 NY2d 943 [1988]). As the Court of Appeals stated in People v Howard (50 NY2d 583, 586 [1980], cert denied 449 US 1023 [1980]), “An individual to whom a police officer addresses a question has a constitutional right not to respond. He may remain silent or walk or run away.” The Court noted that “seizure” has been defined “by whether the individual interrogated had lost his ‘equal right to ignore his interrogator and walk away’ ” (id. at 591, quoting Terry v Ohio, 392 US at 33 [Harlan, J., concurring]).
It is immaterial that defendant did not actually have a license. In the absence of any reasonable basis to believe that criminality was afoot, defendant’s detention was unlawful. A police officer’s mere hunch is not a sufficient basis for an intrusion upon an individual’s freedom of movement, even where official intrusion does not rise to the level of a seizure (Ocasio, 85 NY2d at 985). The majority’s resort to post hoc reasoning is a transparent attempt to justify the means by the end (see Turriago, 219 AD2d at 394).
Finally, I agree with Justice Ellerin that the arresting officer lacked any objective credible reason to request information from defendant, a prerequisite restated in Ocasio (at 985): “In the case of a car that has been approached but not seized, as we recently noted in People v Spencer (84 NY2d 749), the police must possess an articulable basis for requesting information.” Nothing in defendant’s behavior or the position of his vehicle was remotely suspicious, and the arresting officer articulated no reason for interfering with defendant by approaching him to request information (id.). That the car was legally stopped at a fire hydrant does not amount to an “objective credible reason for that interference” (De Bour, 40 NY2d at 223).
The dispositive fact in this matter is that defendant was deprived of the right to simply refuse to cooperate with the police and depart from the scene without responding to their questions. “The crucial factor was that depriving defendant of his freedom of movement was effected by the police” (Cantor, 36 *52NY2d at 112). Having subjected defendant to a Terry stop without the necessary predicate of reasonable suspicion of criminal activity required by People v De Bour (40 NY2d at 223), the police illegally detained him and, thus, the evidence obtained as a result of the detention must be suppressed (Ingle, 36 NY2d at 418-419).
Accordingly, the order granting suppression and dismissing the indictment should be affirmed.

. 34 RCNY 4-08 (e) (2) provides that it is unlawful to stop, stand or park: “Within fifteen feet of a fire hydrant, unless otherwise indicated by signs, or parking meters, except that during the period from sunrise to sunset if standing is not otherwise prohibited, the operator of a passenger car may stand the vehicle alongside a fire hydrant provided that the operator remains in the operator’s seat ready for immediate operation of the vehicle at all times and starts the motor of the car on hearing the approach of a fire apparatus, and provided further, that the operator shall immediately remove the car from alongside the fire hydrant when instructed to do so by any member of the police, fire, or other municipal department acting in his/her official capacity.”


. The People do not assert that the police officers in this case were exercising the common-law right to inquire, which requires “a founded suspicion *48that criminal activity is afoot” (De Bour, 40 NY2d at 223: see also May, 81 NY2d at 728).


. Although the majority accords no significance to the demand for defendant’s driver’s license, retention of a license has been held to be the very definition of the Terry stop: “if the officer retains the driver’s license, he or she must have reasonable and articulable suspicion to question the driver about drugs or weapons” (United States v Turner, 928 F2d 956, 959 [10th Cir 1991], cert denied 502 US 881 [1991]) and “an officer must return a driver’s documentation before the detention can end” (United States v Mendez, 118 F3d 1426, 1430 [10th Cir 1997]). In discussing police conduct in Royer (460 US at 501), the Supreme Court observed that by retaining the suspect’s driver’s license and airline ticket and asking him to accompany them “without indicating in any way that he was free to depart, Royer was effectively seized for the purposes of the Fourth Amendment.”


. Significantly, Gonzalez contains no discussion of the applicable traffic regulation.